

ASSET SALE AND PURCHASE AGREEMENT
 
BY, BETWEEN AND AMONG
 
SMALL TUBE MANUFACTURING, LLC
 
and
 
WOLVERINE TUBE, INC.
 
AND
 
ST PRODUCTS, LLC
 
DATED AS OF FEBRUARY 29, 2008


--------------------------------------------------------------------------------





Table of Contents

     
Page
       
I.
DEFINITIONS
 1
       
II.
SALE AND PURCHASE
11
 
2.1
Sale and Purchase of Assets
 11
 
2.2
Excluded Assets
12
 
2.3
Purchase Price; Adjustment
13
 
2.4
Assumed Liabilities
17
 
2.5
Retained Liabilities
17
 
2.6
Closing
17
 
2.7
Nonassignable Contracts and Leases
19
 
2.8
Hedging Agreement
20
       
III.
REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT
20
 
3.1
Corporate Existence; Subsidiaries and Affiliates
 20
 
3.2
Authorization and Validity of Agreement
 21
 
3.3
No Contravention
 21
 
3.4
Transferred Assets
 21
 
3.5
Material Contracts
 22
 
3.6
Inventories
 22
 
3.7
Real Property
 23
 
3.8
Permits
 23
 
3.9
Litigation
 23
 
3.10
Compliance with Laws
 23
 
3.11
Consents
 23
 
3.12
Financial Statements
 24
 
3.13
Intellectual Property
 24
 
3.14
Employee Matters
 24
 
3.15
Brokerage
 26
 
3.16
Environmental Matters
 26
 
3.17
Customers, Distributors, and Suppliers
 27
 
3.18
Product Warranties; Product Liability
 28
 
3.19
Accounts Receivable
 29
 
3.20
No Undisclosed Liabilities
 29
 
3.21
Absence of Certain Changes
 29
 
3.22
Taxes.
 29
 
3.23
Disclosure
 30


i

--------------------------------------------------------------------------------




IV.
REPRESENTATIONS AND WARRANTIES OF BUYER
30
 
4.1
Organization
 30
 
4.2
Authorization and Validity of Agreement
 30
 
4.3
No Contravention
 30
 
4.4
Consents
31
 
4.5
Brokerage
 31
 
4.6
Litigation
 31
 
4.7
Financing
 31
 
4.8
Disclosure
         
V.
CERTAIN AGREEMENTS
 31
 
5.1
Buyer’s Due Diligence
 31
 
5.2
Employees
 32
 
5.3
Cooperation; Third Party Consents
 32
 
5.4
Taxes
 32
 
5.5
Name
 33
 
5.6
No Dissolution
 33
 
5.7
Special Covenants of Seller and Parent
 33
       
VI.
CLOSING CONDITIONS
 35
       
VII.
INDEMNIFICATION AND SURVIVAL
 36
 
7.1
Indemnification by Seller
 36
 
7.2
Indemnification by Buyer
 36
 
7.3
Limitations on Liability
 37
 
7.4
Indemnification Procedure
 38
       
VIII.
MISCELLANEOUS
 39
 
8.1
Entire Agreement
 39
 
8.2
Waiver of Bulk Transfer Requirements
 39
 
8.3
Successors and Assigns; Assignment
 39
 
8.4
Counterparts
 40
 
8.5
Headings
 40
 
8.6
Modification and Waiver
 40
 
8.7
No Third-Party Beneficiary Rights
 40
 
8.8
Expenses
 40
 
8.9
Notices
 41
 
8.10
Governing Law
 42
 
8.11
Waiver of Jury Trial
 42
 
8.12
Announcements
 42
 
8.13
Severability
 42
 
8.14
Remedies; Arbitration
 42


ii

--------------------------------------------------------------------------------




ASSET SALE AND PURCHASE AGREEMENT


ASSET SALE AND PURCHASE AGREEMENT (the "Agreement") dated as of


February 29, 2008, by, between and among (i) SMALL TUBE MANUFACTURING, LLC, a
limited liability company organized under the laws of the State of Delaware
("Seller"), and WOLVERINE TUBE, INC., a corporation organized under the laws of
the State of Delaware ("Parent"), and (ii) ST PRODUCTS, LLC, a limited liability
company organized under the laws of the State of Delaware ("Buyer").


BACKGROUND


A. Seller is a wholly owned subsidiary of Parent.


B. Seller is currently engaged in the manufacture and sale of precision drawn
and cut tubular products and other value added commercial tube products (the
"Business"); and


C. Seller desires to sell, convey, transfer, assign and deliver to Buyer, and
Buyer desires to purchase from Seller, the Transferred Assets (as defined
hereinafter) and to assume the Assumed Liabilities (as defined hereinafter), all
on the terms and subject to the conditions of this Agreement.


D. Concurrently with the Closing (as defined hereinafter), Seller, Parent and
Buyer are executing and delivering this Agreement.


TERMS


NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:


I. DEFINITIONS 
 
The capitalized terms set forth below in this Article I have the following
meanings:


“Accounts Receivable” means, at the relevant time, (i) all amounts receivable
from customers in respect of the sale or leasing of products and services by
Seller in the ordinary course of the Business, and (ii) all amounts receivable
from parties other than customers that are identified on the Financial
Statements as non-trade receivables, but excluding inter-company Accounts
Receivable owing from Seller’s Affiliates.

1

--------------------------------------------------------------------------------




“Affiliate” means, when used with respect to a specified Person, another Person
that, either directly or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with the Person specified.


“Agreement” has the meaning specified in the introductory paragraph hereto.


“Applicable Legal Requirements” means, with respect to any Person, any federal,
state or local law (whether statutory or common law), rule, regulation, code or
ordinance, and any administrative, judicial or arbitral decision, order, ruling,
judgment, award, writ or decree to which such Person and/or all or a portion of
the business or assets of such Person is subject.


“Assumed Contracts” means all customer and vendor purchase orders, sale orders
and similar arrangements of Seller made in the ordinary course of the Business;
and those other Contracts listed on Schedule 1.1(a) hereto.


“Assumed Liabilities” means the following liabilities and obligations of Seller:


(a) all liabilities and obligations under the Assumed Contracts which remain
unsatisfied as of the Closing Date, including amounts payable to a third party
for the assignment of those Assumed Contracts, identified on Schedule 1.1(a) as
requiring an “Assignment Fee,” but specifically excluding Twelve Thousand Five
Hundred and No/100 Dollars ($12,500.00) of the total amounts payable to the
Landlord under the Lease in respect of the Lease Assignment which is to be paid
by Seller (with Buyer to pay all other amounts in respect of the Lease
Assignment);


(b) all trade accounts payable arising in the ordinary course of the Business
prior to the Closing Date;


(c) all obligations for warranty claims or for repair or replacement of products
shipped or services provided in the ordinary course of the Business prior to the
Closing Date and which are included in the aggregate amount of claims disclosed
in Section 3.18 of the Disclosure Schedule;


(d) all liabilities and obligations arising from Buyer’s use and operation of
the Transferred Assets and Buyer’s operation of the Business on and after the
Closing Date; and


(e) those obligations for Seller-Related Compensatory Arrangements specified on
Schedule 5.2 hereto as the responsibility of Buyer.


“Books and Records” means (in whatever form or medium) all of the following
items that are owned by Seller or in which Seller otherwise has a transferable
user interest, and that pertain to the Business:

2

--------------------------------------------------------------------------------




(a) books, accounts, records, journals, ledgers, files, documents,
correspondence and lists;


(b) creative materials, advertising and promotional materials, studies and
reports;


(c) computer files and programs, to the extent Seller owns such computer files
and programs or has a user interest in such files and programs that may be
transferred, retrieval programs, operating data and plans;


(d) production records, item specifications, product literature, sales records
and pricing models and schedules;


(e) customer and supplier lists and records (including billing and payment
records) and correspondence;


(f) inventory records; and


(g) schematics, drawings, blueprints, plans, specifications and similar
documentation.


“Business” has the meaning specified in Paragraph B of the Background hereto.


“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks located in Pittsburgh, Pennsylvania are permitted or
required by law to be closed.


“Buyer” has the meaning specified in the introductory paragraph hereto.


“Buyer Loss” and “Buyer Losses” have the meanings specified in Section 7.1.


“Buyer Parties” has the meaning specified in Section 7.1.


“Claim Notice” has the meaning specified in Section 7.4.


“Closing" and "Closing Date” have the meanings specified in Section 2.6.1.


“Closing Balance Sheet” means the balance sheet of Seller as of a date which is
three Business Days prior to the Closing Date, prepared on a basis consistent
with the balance sheets included in the Annual Financial Statements and the
Interim Financial Statements.


“Closing Date Cash Purchase Price” has the meaning specified in Section 2.3.1.


“Closing Date Working Capital” has the meaning specified in Section 2.3.4(c).


“Closing Statement” has the meaning specified in Section 2.3.4(c).


“Code” means the Internal Revenue Code of 1986, as amended.


“Confidentiality Agreement” means the Confidentiality Agreement dated


September 27, 2007 between Seller and Standish Capital, LLC and “Confidentiality
Agreements” means the Confidentiality Agreement and all similar agreements
between Seller and parties other than Standish Capital, LLC.

3

--------------------------------------------------------------------------------




“Contracts” means all of Seller’s contracts, commitments and agreements
(including purchase orders and sale orders), whether written or oral, relating
to the Business, including (a) all orders and other agreements for the sale of
products or services of the Business, (b) all orders and other agreements for
the purchase or delivery of utilities, inventories, supplies, parts or
maintenance services, (c) all orders and other agreements for the purchase or
leasing of equipment (including capital leases) and other personal property, and
(d) all leases of real property.


“Current Assets” has the meaning specified in Section 2.3.4(a).


“Current Liabilities” has the meaning specified in Section 2.3.4(a).


“Current Period” has the meaning specified in Section 2.3.5.


“Disclosure Schedule” means the attached Schedule of disclosures and exceptions
relating to the representations and warranties of Seller and Parent contained in
Article III hereof.


“Encumbrance” means any lien, adverse claim, charge or other encumbrance on
property, and includes any mortgage, deed of trust, pledge, security interest,
retention of title, option, right of first refusal, right of first offer or
right to purchase.


“Environment” means any ambient air, surface water, drinking water, groundwater,
land surface, subsurface strata, river sediment, natural resources, and real
property and the physical buildings, structures and fixtures thereon, including
without limitation the sewer, septic and waste treatment, storage or disposal
systems servicing any Transferred Assets.


“Environmental Claim” means any claim, including, but not limited to, any
written or oral notice, claim, proceeding, effort, endeavor or appeal, made,
asserted, alleged, brought, or prosecuted by or on behalf of any third party or
governmental authority, including any employee, former employee or their
respective legal representatives, heirs, beneficiaries and estates (whether
based on negligent acts or omissions, statutory liability, or strict liability
without fault or otherwise) arising or alleged to arise from or relating to (i)
the presence, emission, discharge, disposal, Release or threatened Release of a
Hazardous Material in or into the Environment, or (ii) any Environmental Law.

4

--------------------------------------------------------------------------------




“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, ordinance, administrative interpretation,
order, writ, injunction, decree, demand, judgment, ruling, award, or other
requirement of any government authority legally binding on or with respect to a
Person or its respective properties, assets, officers, directors, employees,
consultants, or agents, relating to (a) the Environment, including, without
limitation, pollution, contamination, cleanup, preservation, protection, and
reclamation of the Environment or natural resources; (b) the Release or
threatened Release of any Hazardous Material; or (c) the management of any
Hazardous Material, including without limitation the manufacture, generation,
formulation, processing, labeling, distribution, introduction into commerce,
use, treatment, handling, storage, disposal, transportation, re-use, recycling
or reclamation of any Hazardous Material. Environmental Laws shall include,
without limitation, the Federal Water Pollution Control Act (33 U.S.C. §1251 et
seq., as amended), the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §9601 et seq., as amended), the Resource Conservation
and Recovery Act (42 U.S.C. §6901 et seq., as amended), the Emergency Planning
and Community Right-to-Know Act (42 U.S.C. §11001 et seq., as amended), the
Toxic Substances Control Act (15 U.S.C. §2601 et seq., as amended), the
Endangered Species Act (16 U.S.C. §1531 et seq., as amended), the Clean Air Act
(42 U.S.C. §7401 et seq., as amended), the Hazardous Materials Transportation
Act (49 U.S.C. §5101 et seq., as amended), the Occupational Safety and Health
Act (29 U.S.C. 651 § 651 et seq., as amended) and the Oil Pollution Act of 1990
(33 U.S.C. §2701 et seq., as amended).


“Environmental Permit” means any Permit required under or issued pursuant to any
Environmental Law.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Estimated Closing Date Cash Purchase Price” has the meaning specified in
Section 2.3.4(b).


“Estimated Closing Date Working Capital” has the meaning specified in Section
2.3.4(b).


“Estimated Closing Date Working Capital Statement” has the meaning specified in
Section 2.3.4(b).


“Excluded Assets” has the meaning specified in Section 2.2.

5

--------------------------------------------------------------------------------




“Facility” means Seller’s production facility located on Spring Meadows Road,
Duncansville, Blair County, Pennsylvania, the land and a portion of the building
being the subject of the Lease.


“Financial Statements” has the meaning specified in Section 3.12.


“GAAP” has the meaning specified in Section 2.3.4(a).


“Hazardous Material” means any substance, including without limitation any
pollutant; contaminant; chemical; raw material; product, intermediate product or
by-product; industrial, solid, toxic or hazardous substance, material or waste;
petroleum or any fraction thereof; asbestos or asbestos-containing-material;
polychlorinated biphenyls; and any other substances, materials or wastes which
are identified or regulated under any Environmental Law.


“Intellectual Property” means all of the following, owned, used or licensed by
the Seller as licensee or licensor (other than licensed software or computer
programs which were not designed specifically for the Seller and are
commercially available to the public “Commercial Software”): (i) all fictional
business names, trademarks and service marks (registered or unregistered), trade
dress, trade names and other names and slogans embodying business or product
goodwill or indications of origin, all applications or registrations in any
jurisdiction pertaining to the foregoing and all goodwill associated therewith
(collectively “Marks”); (ii) patents, patentable inventions, discoveries,
improvements, ideas, and all applications or registrations in any jurisdiction
pertaining to the foregoing, including all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof (collectively “Patents”);
(iii) trade secrets, processes, technology and computer programs, software and
databases, know-how, including confidential and other non-public information,
and the right in any jurisdiction to limit the use or disclosure thereof
(collectively, “Trade Secrets”), (iv) copyrights in writings, designs, mask
works or other works, and registrations or applications for registration of
copyrights in any jurisdiction (collectively “Copyrights”); (v) licenses
relating to any of the foregoing; (vi) Internet Web sites, domain names and
registrations or applications for registration thereof; and (vii) claims or
causes of action arising out of or related to infringement or misappropriation
of any of the foregoing. Intellectual Property does not include any Marks,
Copyrights, Internet Websites, domain names and registrations or applications
for registrations thereof that use or employ the name “Wolverine” or “Wolverine
Tube” or any variation thereof.

6

--------------------------------------------------------------------------------




“Inventory” means all of Seller’s supplies consumed in the production process,
raw materials, work in process and finished goods, and all other items of a kind
and character customarily carried as inventory in Seller’s accounts, including
such items as are in transit, held at premises of others, on order or paid for
and not delivered. Inventory includes scrap, obsolete and slow moving items,
whether or not expensed or written off, but excludes inventory of others,
including Parent, held on consignment.


“Knowledge” means, and words of similar import mean, (a) with respect to Seller
or Parent, the actual knowledge of Seller’s General Manager, Controller and/or
Marketing Manager, and/or Parent’s Chief Financial Officer and/or Vice
President-Fabricated Products, after a review by such individuals of the
representations and warranties contained in Article III hereof (with the advice
of legal counsel) and reasonable inquiry of the individuals who report directly
to any of the officers mentioned above regarding the subject matter of the
applicable representation and warranty, and (b) with respect to Buyer, the
actual knowledge of Dale A. Buckwalter and/or Robert Carskadden, after a review
by such individuals of the representations and warranties contained in Article
III and Article IV hereof (with the advice of legal counsel).


“Lease” means (i) the Indenture dated July 1, 1957 between Altoona Enterprises,
Inc., a Pennsylvania non-profit corporation (“AEI”), and Small Tube Products,
Inc., a Connecticut business corporation (“STPI”), (ii) the Indenture of Lease
Supplement dated March 11, 1958 between AEI and STPI, (iii) the Assignment of
Lease dated November 14, 1969 from STPI to Tube Corporation, a Delaware
corporation, (iv) the Second Indenture of Lease Agreement dated May 16, 1984
between AEI and Small Tube Manufacturing Corporation, a Delaware corporation,
the successor in interest to Tube Corporation and the Seller’s predecessor in
interest (“STMC”), and (v) the Memorandum of Lease, Landlord’s Consent and
Agreement dated April 6, 1989 by and between AEI and STMC.


“Lease Assignment” means the Assignment and Acceptance of Lease effective the
Closing Date, substantially in the form of Exhibit C.


“Leased Real Property” means all real property occupied by Seller and used in
the Business under a lease or similar arrangement.


“Litigation” has the meaning specified in Section 3.9.


“Loss Threshold Amount” has the meaning specified in Section 7.3.2.

7

--------------------------------------------------------------------------------



“Material Adverse Effect” means any change in, or effect on, the Transferred
Assets or the Business as currently operated by Seller that is or could
reasonably be expected to be materially adverse to the Business taken as a whole
or the results of operations or financial condition of the Transferred Assets or
the Business taken as a whole, except for any such changes or effects resulting
from (i) changes in general economic, regulatory or political conditions or
changes that affect the commercial tube industry in general, (ii) changes in
laws, rules or regulations that affect the commercial tube industry in general,
(iii) this Agreement or the transactions contemplated hereby or the announcement
hereof, or (iv) changes solely due to or solely resulting from or arising out of
any action or inaction by Buyer.


“Material Contract” has the meaning specified in Section 3.5.


“Natural Resource Claim” means all claims asserted by a trustee of natural
resources under CERCLA.


“Non-Assigned Contracts” has the meaning specified in Section 2.7.


“Non-limited Claims” has the meaning specified in Section 7.3.2.


“Owned Real Property” means all real property owned by Seller.


“Permit” means any permit, approval, identification number, license, or other
authorization required under or issued pursuant to any Applicable Legal
Requirement.


“Permitted Encumbrances” means (i) inchoate liens for Taxes not yet due, (ii)
Encumbrances created by Buyer, (iii) interests of licensors or lessors of
Intellectual Property or Personal Property licensed or leased to Seller, (iv)
Encumbrances set forth on Schedule 1.1(b) hereto, and (v) such minor
imperfections of title which individually or in the aggregate are not
substantial and do not materially detract from the value or impair the use of
the Transferred Assets, or the operation of the Business as currently operated.


“Person” means any individual, partnership, firm, corporation, association,
trust, limited liability company, unincorporated organization, governmental
authority or other entity.


“Personal Property” means all machinery, equipment, vehicles, computer hardware,
tools, dies, furniture, fixtures, supplies, product displays and other tangible
personal property (other than Inventory) owned or held under lease or other
consensual arrangement by Seller.


“Plan” and “Plans” have the meanings specified in Section 3.14.2.


“Preliminary Price Adjustment Amount” has the meaning specified in Section
2.3.4(b).

8

--------------------------------------------------------------------------------




“Purchased Accounts Receivable” means all Accounts Receivable arising as of or
prior to the Closing Date that remain unpaid in whole or in part as of the
Closing Date.


“Purchase Price” has the meaning specified in Section 2.3.1.


“Receivables Agreement” means (i) the Release and Reconveyance of Specific
Receivables and (ii) the related Agreement Relating to Receivables Sale
Agreement and Receivables Purchase Agreement between Buyer and Wachovia Bank,
National Association, in the forms attached hereto as Exhibit E.


“Related Agreements” means this Agreement and any and all documents and
agreements entered into in connection herewith, including, without limitation,
the Lease Assignment, the Receivables Agreement and the Transition Services
Agreement.


“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping or other releasing into the Environment, whether
intentional or unintentional.


“Remedial Action” means (a) any investigation, prevention, containment, removal,
response, monitoring, treatment, neutralizing, isolation, remediation, or
abatement of any Hazardous Materials or threatened Release of Hazardous
Materials into the Environment and the assessment and mitigation of risks and/or
restoration of any harm arising therefrom, including, but not limited to, harm
to natural resources, (b) claims and litigation related to the conduct of the
remediation and (c) claims for contribution or cost recovery in connection with
any remediation.


“Retained Liabilities” means all liabilities and obligations of Seller and/or
Parent that are not Assumed Liabilities and include:


(a) all indebtedness for borrowed money and all other indebtedness of Seller not
specifically included in the Assumed Contracts, but excluding trade accounts
payable arising in the ordinary course of the Business prior to the Closing
Date;


(b) all Taxes relating to the conduct of the Business prior to the Closing Date
and, except as provided in Section 5.4, Taxes payable in respect of the sale of
the Transferred Assets pursuant to this Agreement;


(c) all wages and salaries of Employees due and payable as of the Closing Date,
or in respect of periods prior to the Closing Date whether or not due and
payable as of the Closing Date, and, except for those obligations for
Seller-Related Compensatory Arrangements specified on Schedule 5.2 hereto as the
responsibility of Buyer, any bonus, incentive, severance or similar obligations
with respect to Employees, including, without limitation, the Seller-Related
Compensatory Arrangements that are not specified on Schedule 5.2 hereto as the
responsibility of Buyer;

9

--------------------------------------------------------------------------------




(d) all self-insured obligations, including, without limitation, obligations
with respect to workers’ compensation and medical or health benefits, except for
those obligations specified on Schedule 5.2 hereto as the responsibility of
Buyer;


(e) all payroll Taxes, social security taxes and disability and unemployment
Taxes in respect of periods prior to the Closing Date;


(f) all obligations to make contributions to or to make payments from or provide
benefits under any Plan or Plans;


(g) all amounts payable by or on behalf of Seller or Parent or any of their
Affiliates in respect of the transactions contemplated by this Agreement,
including legal fees and expenses, accounting fees and expenses and amounts
payable to brokers, finders or financial advisors; and


(h) all liabilities and obligations required by GAAP to be included, but which
are not included, on the Closing Balance Sheet, other than those liabilities and
obligations that have been incurred or accrued after the date of the Closing
Balance Sheet and that are included in the Assumed Liabilities.


“Seller” has the meaning specified in the first paragraph.


“Seller Loss” and “Seller Losses” have the meanings specified in Section 7.2.


“Seller Parties” has the meaning specified in Section 7.2.


“Seller-Related Compensatory Arrangements” means the bonus, incentive and
severance arrangements referenced in memoranda dated January 12, 2008 from John
Van Gerwen to the Employees named in such memoranda; as updated by the
supplemental memoranda dated February 27, 2008.


“Subsidiary” means, with respect to any Person, (i) a corporation a majority of
whose capital stock with voting power, under ordinary circumstances, to elect
directors is at the time, directly or indirectly, owned by such Person, by such
Person and one or more Subsidiaries of such Person or by one or more
Subsidiaries of such Person or (ii) any other Person (other than a corporation)
in which such Person, one or more Subsidiaries of such Person, or such Person
and one or more Subsidiaries of such Person directly or indirectly, at the date
of determination thereof have at least a majority ownership interest.

10

--------------------------------------------------------------------------------




“Targeted Working Capital” has the meaning specified in Section 2.3.4(b).


“Taxes” means all taxes and similar levies and assessments imposed by a
governmental authority, including without limitation, income, gross receipts,
sales, use, transfer, business and occupation, franchise, real and personal
property, withholding, payroll and value added taxes.


“Transferred Assets” has the meaning specified in Section 2.1.


“Transferred Employees” has the meaning specified in Section 5.2.


“Transition Services Agreement” has the meaning specified in Section 2.6.2(c).
 “Working Capital” has the meaning specified in Section 2.3.4(a).


“Working Capital Referee” has the meaning specified in Section 2.3.4(c).


“Working Capital Calculation Statement” has the meaning specified in Section
2.3.4(b).
 
II. SALE AND PURCHASE
 
2.1 Sale and Purchase of Assets. Subject to the terms and conditions of this
Agreement, at the Closing, (i) Seller has sold, conveyed, transferred, assigned
and delivered to Buyer, free and clear of any and all Encumbrances, except
Permitted Encumbrances, and Buyer has purchased from Seller, all of the
Transferred Assets owned by Seller and all of Seller’s right, title and interest
in and to those Transferred Assets that Seller has the right to use under
leases, licenses or other consensual arrangements, and (ii) Buyer has assumed
the Assumed Liabilities. For purposes of this Agreement, "Transferred Assets"
means all of the property and assets, personal or mixed, tangible or intangible,
of every kind and description, wherever located of Seller that are used,
intended to be used or useable in the Business, including, without limitation,
the following property and assets, but excluding the Excluded Assets:


(a) all Personal Property;


(b) all Inventory;


(c) all Purchased Accounts Receivable;


(d) all Books and Records;


(e) all prepaid expenses, if any, with respect to assets being sold under this
Agreement;


(f) all Intellectual Property and the goodwill associated therewith;

11

--------------------------------------------------------------------------------




(g) all transferable Permits (including all Environmental Permits);


(h) all transferable Commercial Software;


(i) the Assumed Contracts;


(j) the Leased Real Property;


(k) the Owned Real Property;


(l) all of Seller’s rights, claims, credits, causes of action and rights of
setoff against third parties relating to the Business, including, without
limitation, rights against manufacturers and vendors with respect to any
Personal Property or Inventory;


(m) all transferable bonds or deposits with any governmental authority, utility
or other third party relating to the Business;


(n) all rights to the names “Small Tube Manufacturing LCC” and “Small Tube
Products” and all variations thereof;


(o) Seller’s rights under all Confidentiality Agreements that have been executed
by parties other than Standish Capital, LLC; and


(p) all other rights of Seller to engage in, pursue and operate the Business on
and after the Closing Date.


To the extent that the Transferred Assets consist of written documents
(including microfilms and computer files) which are necessary for Seller’s
records, Seller may either deliver to Buyer a duplicate copy of such documents
and retain the original or deliver to Buyer the original of such documents and
retain a duplicate copy; provided however, that Seller shall deliver the
original of any such document when delivery of the original is necessary to
effectuate the transfer or Buyer’s use and enjoyment of any Transferred Asset.


2.2 Excluded Assets. Anything herein to the contrary notwithstanding, the
Transferred Assets shall not include the following (the "Excluded Assets"):


(a) all cash in hand, cash equivalents, investments and bank accounts as of the
Closing Date;


(b) all notes receivable, negotiable instruments and chattel paper as of the
Closing Date, except those, if any, that evidence any Purchased Accounts
Receivable or payment obligations thereunder;

12

--------------------------------------------------------------------------------


 
(c) refunds or claims for refunds due from federal, state, local and foreign
taxing authorities with respect to Taxes paid or to be paid by Seller with
respect to events occurring before the Closing Date;


(d) prepaid expenses, if any, with respect to assets not being sold under this
Agreement;


(e) insurance policies;


(f) rights of indemnification, insurance proceeds, claims against insurers, and
similar rights relating to insurance with respect to which Seller discharged any
liability prior to the Closing Date or will remain liable thereunder;


(g) Seller’s rights under this Agreement;


(h) Seller’s organizational documents and agreements, minute and limited
liability company record books and seal;


(i) Seller’s Tax ledgers, Tax journals and Tax returns;


(j) all Plans maintained by Seller and/or Parent for any of their employees, and
all assets of such Plans or otherwise relating to any benefits provided for such
employees;


(k) the assets identified on Schedule 2.2(k); and


(l)  any Marks, Copyrights Internet Websites, domain names and registrations or
applications for registrations thereof that use or employ the name "Wolverine"
or “Wolverine Tube” or any variation thereof.


2.3 Purchase Price; Adjustment.


2.3.1 Determination and Payment. The consideration paid by Buyer for the
Transferred Assets is (i) $25,000,000.00 (the "Closing Date Cash Purchase
Price"), as adjusted pursuant to Section 2.3.4 (as so adjusted, the “Purchase
Price”) and (ii) the assumption of the Assumed Liabilities.


2.3.2  Closing Date Cash Payment. The Closing Date Cash Purchase Price payable
at Closing is being paid in immediately available funds at Closing as follows:


(a) the amount of $23,800,000.00, less the amount paid on Seller’s behalf
pursuant to Section 2.3.2(c), is being paid by wire transfer to an account that
has been designated by Seller at least three Business Days prior to the Closing;

13

--------------------------------------------------------------------------------




(b) the amount of $1,200,000.00, plus $500,000.00, is being paid by deposit in
an escrow account with Mellon Bank (the “Escrow Agent”) pursuant to an Escrow
Agreement substantially in the form of Exhibit A attached hereto (the “Escrow
Agreement”); and


(c) Buyer is paying, on behalf of Seller, Seller’s portion of the Tax prorations
determined as of the Closing Date pursuant to Section 2.3.5.


2.3.3  Allocation. The Purchase Price and the Assumed Liabilities will be
allocated among the Transferred Assets by Buyer and Seller in accordance with
the allocation agreed upon by Buyer and Seller prior to Closing, which
allocation is or will be attached hereto as Schedule 2.3.3. The parties agree
that the form of the transaction, and the consideration therefor, provided for
in this Agreement were arrived at on the basis of arm's-length negotiation
between the parties and, to the extent permitted by applicable law, that they
will report the federal, state and local and other Tax consequences of the
purchase and sale hereunder (including, without limitation, in filings on
Internal Revenue Service Form 8594) in a manner consistent with such allocation
and that they will not take any position inconsistent therewith in connection
with any Tax return, refund claim, litigation or otherwise.


2.3.4 Purchase Price Adjustment.


(a) For purposes of this Agreement, (i) "Working Capital" means the amount, if
any, by which the aggregate of Current Assets exceeds the aggregate of Current
Liabilities; (ii) "Current Assets" means all current assets of the Business that
are included in the Transferred Assets determined in accordance with generally
accepted accounting principles consistently applied ("GAAP"); and (iii) "Current
Liabilities" means the current liabilities of the Business that are included in
the Assumed Liabilities determined in accordance with GAAP.


(b) Seller and Buyer have mutually agreed to a pro-forma Working Capital amount
of $13,100,000.00 (“Targeted Working Capital”). Schedule 2.3.4(b) hereto sets
forth (i) the calculation and format of the Targeted Working Capital, and (ii)
an unaudited statement of Working Capital (the "Estimated Closing Date Working
Capital Statement") containing Seller’s good faith estimate of Working Capital
as of the Closing Date (the "Estimated Closing Date Working Capital"). The
Estimated Closing Date Working Capital Statement has been prepared and the
Estimated Closing Date Working Capital has been determined in a manner
consistent with the presentation of current assets and current liabilities shown
on the balance sheets included in the Annual Financial Statements, the Interim
Financial Statements and the Closing Balance Sheet and the definition of Working
Capital in Section 2.3.4(a). Based on the Estimated Closing Date Working Capital
(as shown on the Estimated Closing Date Working Capital Statement), the Closing
Date Cash Purchase Price has been provisionally increased by Three Million
Ninety-Eight Thousand Eight Hundred Sixty-Eight and No/100 Dollars
($3,098,868.00) to an amount of Twenty Eight Million Ninety Eight Thousand Eight
Hundred Sixty Eight and No/100 Dollars ($28,098,868.00), subject to final
adjustment pursuant to Sections 2.3.4(c) through 2.3.4(f) The amount of
provisional increase is herein referred to as the “Preliminary Purchase Price
Adjustment Amount.”

14

--------------------------------------------------------------------------------




(c) Within 45 days after the Closing Date, Buyer shall deliver to Seller a
statement (the “Closing Statement”) of Working Capital as at the Closing Date
(the “Closing Date Working Capital”). The Closing Statement shall be prepared
and the Closing Date Working Capital shall be determined in a manner consistent
with the Estimated Closing Date Working Capital Statement and the Estimated
Closing Date Working Capital, respectively (assuming the consistency
requirements expressed in Section 2.3.4(b) were satisfied). Seller will
cooperate with Buyer in the preparation of the Closing Statement.


(d) In the event Seller disputes any matter or matters on the Closing Statement,
Seller may within thirty (30) days after the delivery of the Closing Statement
notify Buyer of such dispute in a writing setting forth in reasonable detail the
nature of such dispute and the facts upon which it is based, together with the
application or treatment proposed by Seller and the reasons supporting the use
of such application or treatment rather than that used by Buyer. Buyer shall
respond to such notice from Seller in writing within thirty (30) days after
receipt thereof. If no such notice is given by Seller within the time specified,
the Closing Statement shall be deemed accepted by Seller.


(e) If the parties have not resolved all matters in dispute relating to the
Closing Statement within thirty (30) days after Buyer’s receipt of such notice
from Seller, either party may notify the other in writing that it elects to
submit all remaining issue(s) to resolution by a neutral accounting firm of
national reputation. Each party hereby irrevocably waives any right to commence
litigation in any jurisdiction or to seek indemnification under Article VII of
this Agreement solely on the basis of any dispute under the provisions of this
Section 2.3.4. Within ten (10) days after receipt of such notice of election by
either party, the parties shall agree upon the selection of a neutral accounting
firm or, if they are unable to agree, each party shall submit the names of two
neutral accounting firms and a neutral accounting firm shall be selected at
random from among them. An accounting firm shall be considered neutral if it has
not within the past three years performed and does not currently perform or
contemplate performing any accounting, consulting or other services for either
of the parties and/or their respective Affiliates. The neutral accounting firm
selected in accordance with the provisions of this Section 2.3.4(e) is herein
referred to as the “Working Capital Referee.”

15

--------------------------------------------------------------------------------




(f) The Working Capital Referee shall review the disputed matters and render a
determination with respect to each of those (but only those) disputed matters,
which determination will be (i) in writing, (ii) made in accordance with GAAP
and the consistency requirements expressed in Sections 2.3.4(b) and 2.3.4(c) and
(iii) furnished to Buyer and Seller. In making such determination, the Working
Capital Referee (A) shall act as an expert in accounting and not as a mediator
or arbitrator and (B) shall limit its determination to the matters in dispute
and whether and to what extent, if any, adjustments are required to be made to
the Closing Statement, and/or the Closing Date Working Capital (as set forth in
the Closing Statement). Except as provided in this Section 2.3.4(f), the Working
Capital Referee shall not be required to follow any particular rules of
procedure, it being the intention of the parties to create a feasible, practical
and expeditious method for resolving any disagreement hereunder. The decision of
the Working Capital Referee shall be final and binding and shall not be subject
to review or challenge of any kind; provided however, that the decision of the
Working Capital Referee shall be enforceable in accordance with Section 8.14.
The fees and expenses of the Working Capital Referee shall be borne equally by
Buyer and Seller.


(g) The total amount payable by Buyer to Seller as the Purchase Price is
$25,000,000.00 plus or minus the amount by which the Closing Date Working
Capital (as finally determined pursuant to the provisions of this Section 2.3.4)
exceeds or is less than the Targeted Working Capital. If the Closing Date
Working Capital exceeds the Targeted Working Capital, the excess shall be paid
by Buyer to Seller. If the Targeted Working Capital exceeds the Closing Date
Working Capital, the excess shall be paid by Seller to Buyer. The amount placed
in escrow pursuant to Section 2.3.4(b), if any, shall be released to Buyer
and/or Seller as appropriate to give effect to the foregoing. Any payment due
from Seller or Buyer pursuant to the provisions of this Section 2.3.4 shall be
made within five Business Days after Seller’s written notification to Buyer of
Seller’s acceptance of the Closing Statement, within ten Business Days after
Seller is deemed to have accepted the Closing Statement pursuant to the last
sentence of Section 2.3.4(d) or within ten Business Days after the final
determination by the Working Capital Referee of any disputed matters pursuant to
Section 2.3.4(f). If some or all of the Preliminary Purchase Price Adjustment
Amount was placed in escrow pursuant to Section 2.3.4(b)(i), concurrently with
such payment Buyer and Seller shall execute the joint written instructions
contemplated by Section 3.3(a) of the Escrow Agreement for the disbursement of
the amount placed in escrow in conformity with this Section 2.3.4(g).

16

--------------------------------------------------------------------------------




2.3.5 Proration of Certain Taxes. Real property Taxes (or payments in lieu
thereof) water and personal property and other ad valorem Taxes, if any, of
Seller related to the Transferred Assets shall be allocated between Buyer and
Seller on the basis of a daily proration and the net amount owing from Buyer to
Seller or from Seller to Buyer on account of such proration, shall be paid at
Closing. If an assessment for the period that includes the Closing Date (the
"Current Period") has not been made by the time that payment is due under the
preceding sentence, a tentative payment shall be made at that time based on the
assessment for the immediately preceding tax period, and Buyer or Seller, as the
case may be, shall make an appropriate adjusting payment within 10 days
following receipt of the assessment for the Current Period.


2.4 Assumed Liabilities. Effective as of the Closing, Buyer hereby assumes the
Assumed Liabilities. Buyer agrees and covenants to timely pay, perform and
discharge the Assumed Liabilities as and when the same become due and payable.


2.5 Retained Liabilities. Notwithstanding any provision of this Agreement or any
conveyance instrument executed pursuant hereto to the contrary, Seller
understands and acknowledges that Buyer is assuming only the Assumed Liabilities
and is not assuming any Retained Liabilities and Seller agrees and covenants to
timely pay, perform and discharge the Retained Liabilities as and when the same
become due and payable.


2.6 Closing.


2.6.1 Time and Place. The closing of the transactions contemplated hereby (the
"Closing") it taking place at the offices of Balch & Bingham LLP (legal counsel
to Parent and Seller), 1901 Sixth Avenue North, Suite 2600, Birmingham, Alabama
35203 and the offices of Eckert Seamans Cherin & Mellott, LLC (legal counsel to
Buyer), 600 Grant Street, 42nd Floor, Pittsburgh, PA 152119 at 11:00 a.m.,
central time, on February 29, 2008 (the "Closing Date").

17

--------------------------------------------------------------------------------




2.6.2 Seller's Deliveries at Closing. At the Closing, Seller has delivered to
Buyer:


(a) the Bill of Sale and Assignment and Assumption Agreement, dated the Closing
Date, substantially in the form attached hereto as Exhibit B (the "Bill of Sale
and Assignment and Assumption");


(b) the Lease Assignment and such other assignments and other instruments of
conveyance as may be necessary to convey the Owned Real Property and Seller’s
interest in the Leased Real Property to Buyer, free and clear of all
Encumbrances except Permitted Encumbrances, duly witnessed and attested for
recording in the Commonwealth of Pennsylvania;


(c) duly executed counterparts of the Transition Services Agreement
substantially in the form attached hereto as Exhibit D (the "Transition Services
Agreement").


(d) duly executed counterparts of the Receivables Agreement;


(e) an affidavit pursuant to 26 U.S.C.A. §1445 that Seller is not a foreign
entity in the form prescribed by Regulation section 1.445 5(b)(3)(ii)(D)(2);


(f) an officer's certificate(s) of Seller and Parent as to (i) organizational
matters of Seller, (ii) incumbency of Seller's and Parent’s officers, and (iii)
requisite Seller Parent authorizations to enter into this Agreement and the
other Related Agreements and consummate the transactions contemplated hereby and
thereby;


(g) such other certificates, instruments and documents, if any, as are
reasonably necessary to give effect to the transactions contemplated by this
Agreement and other Related Agreements; and


(h) an acknowledgement by Parent, Seller and Buyer that, except for those items,
if any, identified therein to be satisfied after the Closing, all conditions to
the Closing have been satisfied or waived by Parent, Seller and Buyer.


2.6.3 Buyer's Deliveries at Closing. At the Closing, Buyer has delivered to
Seller:


(a) by wire transfer, the Closing Date Cash Payment, payable as specified in
Section 2.3.2(a) hereof;

18

--------------------------------------------------------------------------------




(b) the Bill of Sale and Assignment and Assumption Agreement;


(c) the Lease Assignment;


(d) duly executed counterparts of the Transition Services Agreement;


(e)  a duly executed counterpart of the letter agreement referenced in the
definition of Receivables Agreement;


(f) an officer's certificate of Buyer as to (i) organizational matters of Buyer,
(ii) incumbency of Buyer's officers, and (iii) requisite Buyer authorization to
enter into this Agreement and the other Related Agreements and consummate the
transactions contemplated hereby and thereby;


(g) such other certificates, instruments and documents, if any, as are
reasonably necessary to give effect to the transactions contemplated by this
Agreement and the other Related Agreements; and


(h) an acknowledgement by Parent, Seller and Buyer that, except for those items,
if any, identified therein to be satisfied after the Closing, all conditions to
the Closing have been satisfied or waived by Parent, Seller and Buyer.


2.7 Nonassignable Contracts and Leases. In the case of any contracts,
commitments or, other agreements relating to the Business to which Seller is a
party which by their terms or by virtue of their subject matter are not
assignable to Buyer and which are not designated as Excluded Assets
(collectively, the "Non-Assigned Contracts"), Seller agrees to use commercially
reasonable efforts to obtain, as soon as is reasonably practicable following the
date hereof, any written consents necessary to convey to Buyer the benefit
thereof, it being understood that such commercially reasonable efforts shall not
include any requirement to commence litigation or offer or grant any financial
accommodations to any third party or to remain secondarily liable with respect
to any such Non-Assigned Contract. With respect to Non-Assigned Contracts for
which any required consents have not been obtained by the Closing Date, Seller
agrees to use commercially reasonable efforts to cooperate with Buyer so that
Buyer can obtain the benefits of such Non-Assigned Contracts, it being
understood that such efforts shall not include any requirement to commence
litigation or offer or grant any financial accommodations or to remain
secondarily liable with respect to any Non-Assigned Contract. Nothing in this
Agreement shall be construed as an attempt or an agreement to assign or cause
the assignment of any Non-Assigned Contract included in the Transferred Assets
which is not assignable without the consent of the other party or parties
thereto, unless such consent shall have been given, or as to which all the
remedies for the enforcement thereof enjoyed by Seller would not, as a matter of
law, pass to Buyer as an incident of the assignments provided by this Agreement.

19

--------------------------------------------------------------------------------




Section 2.8 Hedging Agreement. As it relates to Seller’s metal derivative
position as of February 29, 2008, Seller and Buyer agree that all amounts set
forth below are estimates and final amounts will be determined upon completion
of the following:


(a) Seller will transfer to Buyer approximately 600,000 pounds of short
positions.


(b) Seller will transfer to Buyer its long derivative position used to firm
customer metal prices in the amount of 950,000 pounds to the Buyer’s over the
counter options trading account at PB Financial Services, Inc.


(c) Seller will close its future metal sales contract of 557,000 pounds.


(d) Seller will assist Buyer in establishing a derivative position needed in the
operation of Buyer’s business.


Any gain or losses resulting from the settlement of the above transactions will
be calculated as of the Closing and will be settled between the Seller and the
Buyer fifteen (15) days thereafter.


Schedule 2.8, based on current assumptions, contains the details of the
transaction. It is anticipated these transactions will be finalized on Monday,
March 3, 2008, at which time all of the hedge transaction numbers will be
finalized.


III. REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT
 
Except as disclosed on the Disclosure Schedule bearing a number corresponding to
the applicable Section of this Article III and subject to provisions of Section
7.3 hereof, Seller and Parent hereby represent and warrant to Buyer as follows:


3.1 Corporate Existence; Subsidiaries and Affiliates. Seller is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware. Seller has the requisite power and authority
to enter into and perform its obligations under this Agreement and the Related
Agreements. Seller has full limited liability company power and authority to
conduct its business as it is now being conducted, and to own or use the
properties and assets that it purports to own or use. Seller is duly qualified
to do business as a foreign limited liability company under the laws of each
state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification, except where the failure to be so qualified would
not have a Material Adverse Effect. Seller is a wholly owned Subsidiary of
Parent. Seller has no Subsidiaries.

20

--------------------------------------------------------------------------------




3.2 Authorization and Validity of Agreement. The execution, delivery and
performance by Seller of this Agreement and the other Related Agreements have
been duly authorized by all necessary limited liability company action and
corporate action, as the case may be. This Agreement and the other Related
Agreements have been duly and validly executed and delivered by Seller and
Parent and constitute valid and binding obligations enforceable against Seller
and Parent in accordance with their respective terms, except to the extent that
such enforceability (i) may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors' rights
generally, or (ii) is subject to general principles of equity.


3.3 No Contravention. The execution, delivery and performance by Seller and
Parent of this Agreement and the other Related Agreements to which it is a party
and the consummation by Seller and Parent of the transactions contemplated on
its part hereby and thereby will not (i) violate any provision of law, rule or
regulation to which Seller or Parent is subject, (ii) violate any order,
judgment or decree applicable to Seller or Parent, or (iii) conflict with, or
result in a breach or default under, any term or condition of the certificate of
formation or limited liability company agreement of Seller or the certificate of
incorporation or by-laws of Parent, or any agreement or other instrument to
which Seller or Parent is a party or by which Seller or Parent is bound; except,
in each case, for violations, conflicts, breaches or defaults which individually
or in the aggregate would not materially hinder or impair the consummation of
the transactions contemplated hereby or Buyer’s use and enjoyment of the
Transferred Assets and conduct of the Business after the Closing as currently
conducted by Seller or would not have a Material Adverse Effect.


3.4 Transferred Assets. Seller has good and marketable title to, or has valid
leasehold interests in, or licenses for, all of the Transferred Assets, free of
all Encumbrances other than Permitted Encumbrances. The Transferred Assets
include all assets, rights and properties of any kind that are material to or
necessary for the Business as it is now being conducted. To Seller’s knowledge,
all machinery, equipment and other tangible assets included in the Personal
Property have been maintained in accordance with normal industry practice, are
in good operating condition and repair, subject to normal wear and tear, and are
suitable for the purposes for which they are presently used by Seller.

21

--------------------------------------------------------------------------------




3.5 Material Contracts. Section 3.5 of the Disclosure Schedule contains a list
of each Contract that is a Material Contract as of the date of this Agreement. A
Material Contract is any Contract, or two or more related Contracts (including
any and all amendments thereto) to which Seller is a party or by which Seller or
any of its properties or assets may be bound that:


(a) involves performance of services or delivery of goods or materials by Seller
of an amount or value in excess of $25,000.00;


(b) involves performance of services for Seller or delivery of goods or
materials to Seller of an amount or value in excess of $25,000.00;


(c) was not entered into in the ordinary course of business and involves
expenditures or receipts of Seller in excess of $10,000.00; or


(d) provides for capital expenditures in excess of $25,000.00.


Each of the Material Contracts is in full force and effect and is valid and
enforceable in accordance with its terms as of the date hereof, and Seller is in
material compliance with all applicable terms of each Material Contract as of
the date hereof. Seller has not given to or received from any other party to any
Material Contract any notice or other written or, to Seller's Knowledge, oral
communication regarding any actual or alleged breach of or default under any
Material Contract as of the date hereof.


3.6 Inventories. All Inventories included in the Transferred Assets have been
produced or purchased in the ordinary course of Seller's conduct of the Business
and in material compliance with Seller's applicable quality control procedures.
All Inventory, whether or not reflected in the Financial Statements, consists of
a quality and quantity usable and/or salable in the ordinary course of business,
except for obsolete items and items of below-standard quality, all of which have
been written off or written down to net realizable value in the Financial
Statements. All Inventory not written off has been priced at the lower of cost
or market on a first in, first out basis. The quantities of each item of
Inventory (whether raw materials, work in process or finished goods) are
reasonable based on Seller’s experience in the conduct of the Business.

22

--------------------------------------------------------------------------------




3.7 Real Property. Section 3.7 of the Disclosure Schedule (a) identifies by
parcel or other distinct unit, all real property used in the operation of the
Business, and (b) as to each parcel or other distinct unit, states whether such
property is Owned Real Property or Leased Real Property, the address (including
state, county and municipality) and any recording information (e.g., deed book
and page). The Seller has good and marketable title to each parcel or unit
comprising the Owned Real Property and a valid leasehold interest in each parcel
or unit comprising the Leased Real Property, in each case free of all
Encumbrances other than Permitted Encumbrances.


3.8 Permits. Except with regard to Environmental Permits, as to which Seller's
sole representations and warranties are set forth in Section 3.16, Seller has
obtained, and is in compliance with, all Permits necessary to operate the
Business and the Transferred Assets as currently operated by Seller except where
the failure to obtain or comply with a Permit would not have a Material Adverse
Effect. Section 3.8 of the Disclosure Schedule lists all Permits, other than
Environmental Permits, held by Seller that are material to the conduct of the
Business. Seller has maintained all such Permits in good standing, and, to
Seller's Knowledge, there does not exist any circumstance or fact which would
subject such Permits to suspension, revocation or termination.


3.9 Litigation. There is no legal, administrative or other action, proceeding
or, to Seller's Knowledge, governmental investigation ("Litigation") pending or,
to Seller's Knowledge, threatened (i) against Seller with respect to the
Business or the Transferred Assets as of the date of this Agreement, or (ii)
which seeks to prevent delay or otherwise interfere with, or obtain damages in
respect of the consummation of, the transactions contemplated hereby. As to
Litigation involving Environmental laws, if any, Seller’s sole representations
or warranties are contained in Section 3.16.


3.10  Compliance with Laws. Seller is in compliance with all laws, rules,
regulations, ordinances, judgments, injunctions, orders, decrees and Permits
applicable to the Business, excluding, however, any non-compliance which would
not be reasonably expected to have a Material Adverse Effect, and excluding for
the purposes of this Section 3.10 Environmental Laws as to which Seller's sole
representations or warranties are set forth in Section 3.16.


3.11 Consents. No consent, approval or authorization of, or exemption by, or
declaration, registration or filing with, any governmental or regulatory
authority or any other Person is required to be obtained or made by Seller or
Parent in connection with the execution, delivery and performance by Seller or
Parent of this Agreement or the taking by Seller or Parent of any other action
contemplated hereby.

23

--------------------------------------------------------------------------------




3.12 Financial Statements. Seller has provided Buyer with (a) the balance sheets
of Seller as of December 31, 2006 and as of December 31, 2007, and the income
statements of Seller for the year ended December 31, 2006 and for the year ended
December 31, 2007 (the "Annual Financial Statements"), (b) the balance sheet of
Seller as of January 31, 2008, and the income statement of Seller for the period
ended January 31, 2008 (the "Interim Financial Statements") and (c) the Closing
Balance Sheet (collectively with the Annual Financial Statements and the Interim
Financial Statements, the "Financial Statements"). The Financial Statements are
derived from the books and records of Seller and present fairly, in all material
respects, the financial position of Seller at the periods indicated, and the
results of its operations for the periods then ended in conformity with GAAP,
provided that the Interim Financial Statements and the Closing Balance Sheet are
subject to normal year end adjustments.


3.13 Intellectual Property. Seller does not own or hold any Patents. Section
3.13 of the Disclosure Schedule lists all Marks and Copyrights owned or held by
Seller. Seller has the exclusive right to use those Marks and Copyrights and to
convey them to Buyer free and clear of any Encumbrances. Seller has a valid
license to use, and to make and sell all products derived from the use of, all
Patents employed in the operation of the Business. Section 3.13 of the
Disclosure Schedule lists each item of Commercial Software used in the Business.
To the Knowledge of Seller and Parent, Seller, in connection with its operation
of the Business, is currently not infringing on any Patents, Marks or Copyrights
of others in the operation of the Business and Seller has not received any
written or, to Seller's Knowledge, oral notice alleging any such infringement.
Seller has no Knowledge of any infringement by any third party on any Patents,
Marks or Copyrights used in the operation of the Business.


3.14 Employee Matters.


3.14.1 Section 3.14 of the Disclosure Schedule contains a true and complete list
of the name, title, job description, length of service and base salary or hourly
rate of each employee of Seller, including employees on personal, military,
family, educational or medical leave, each employee receiving sickness or
disability benefits or occupational, illness or injury benefits and each
employee on long-term disability (each an “Employee” and collectively
“Employees”), together with a statement of the basis, amount and nature of any
other remuneration, if any, whether in cash or in kind, paid to each Employee as
of the date of the Closing Balance Sheet or payable to each Employee after the
date of the Closing Balance Sheet, including the amount of all vacation and
similar benefits to which each Employee was entitled as of the date of the
Closing Balance Sheet. With respect to Employees:

24

--------------------------------------------------------------------------------




(a) Seller is not a party to any collective bargaining or similar agreement and
no labor organization has been certified or, to the Seller’s Knowledge, is
currently negotiating as a collective bargaining agent of any Employee or group
of Employees or attempting to organize any Employees as a collective bargaining
unit; no such activity has taken place during the last three years;


(b) there is no pending, or to Seller’s Knowledge threatened, any strike,
walkout or other work stoppage or other material labor difficulty, and no such
activity has taken place during the last three years;


(c) Seller is in compliance, in all material respects, with all Applicable Laws
relating to employment and employment practices, terms and conditions of
employment and wages and hours;


(d) Seller has no commitment or agreement to effect any wage or salary increase
for its Employees, or any of them;


(e) none of the Persons employed in the Business is provided to Seller under
contract with a third party;


(f) there is no claim, charge or complaint of unfair labor practice, employment
discrimination or harassment against Seller before any governmental authority
(nor does Seller have Knowledge of any basis therefor); and


(g) Seller is not in violation, in any material respect, with the Americans with
Disabilities Act of 1990 or any Applicable Legal Requirement relating to
occupational safety, nor has Seller received any complaint or other
communication from any governmental authority alleging any violation of any
thereof.


3.14.2 Section 3.14 of the Disclosure Schedule lists each “employee benefit
plan” (as defined in Section 3(3) of ERISA) and each other employee
compensation, welfare, pension or benefit plan, if any, maintained by or for
Parent and/or Seller or to which Parent and/or Seller contributes or has
contributed (each a “Plan” and collectively “Plans”). Except for the Plans
listed in Section 3.14 of the Disclosure Schedule, neither Parent nor Seller
maintains or contributes to and neither Parent nor Seller has, at any time on or
after January 1, 1999, maintained or contributed to any “employee benefit plan”
(as defined in Section 3(3) of ERISA). Except as otherwise disclosed in Section
3.14 of the Disclosure Schedule, (a) none of the Plans is a multi-employer plan
(within the meaning of Section 3(37) of ERISA) and there is no corporation,
trade or business that would be treated, together with Parent and/or Seller, as
a single “employer” under the provisions of Section 414(b), (c), (m) or (o) of
the Code, and (b) none of the Plans is a “defined benefit plan” (as such term is
defined in Section 3(35) of ERISA). Each Plan has been and is currently being
maintained and administered, in substantial compliance, with its constituent
documents and the requirements of ERISA and the Code.

25

--------------------------------------------------------------------------------




None of the Transferred Assets are subject to any Encumbrance under Title IV of
ERISA and to the Knowledge of Seller there are no existing facts or
circumstances that could be expected to give rise to any such Encumbrance.


3.15 Brokerage. No broker or finder has acted directly or indirectly for Seller
in connection with this Agreement or the transactions contemplated hereby, and
no broker or finder is entitled to any brokerage or finder's fee or other
commission in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of Seller.


3.16 Environmental Matters. Buyer acknowledges that the representations and
warranties contained in this Section 3.16 are the only representations and
warranties being made by Seller with respect to compliance with Environmental
Laws or with respect to environmental matters, related in any way to this
Agreement or its subject matter and no other representation contained in this
Agreement shall apply to any such matters and no other representation or
warranty, express or implied, is being made with respect thereto.


(a) To Seller’s Knowledge, Seller, the Business, and all Transferred Assets are
in compliance with all applicable Environmental Laws and there is no civil,
criminal or administrative judgment, action, suit, demand, claim, hearing,
notice of violation, investigation, proceeding, notice or demand letter pending
or threatened against Seller, the Business, or the Transferred Assets pursuant
to any Environmental Law or related in any way to the presence, emission,
discharge, disposal, Release, threatened Release, spill, or leaking of a
Hazardous Material.

26

--------------------------------------------------------------------------------




(b) Seller, as of the date hereof, maintains in full force and effect all
Permits which are required by any Environmental Law in connection with the
current operation of the Business and the Transferred Assets;


(c) Seller has taken all actions necessary under applicable


requirements of any Environmental Laws to register any products or materials
relating to the Business and Transferred Assets required to be registered
thereunder;


(d) To Seller’s Knowledge, there are no past or present events, conditions,
circumstances, activities, practices, incidents, actions or plans which would
result in a violation of any Environmental Laws, or which have given or may
reasonably be expected to give rise to an Environmental Claim, with respect to
the operation of the Business and Transferred Assets, including, without
limitation, any legal or illegal release or disposal at any onsite or off-site
facility or location of Hazardous Substances at any time prior to the date of
the Closing;


(e) To Seller’s Knowledge, there is not now on, in or under any of the Owned
Real Property or the Leased Real Property or otherwise included in or affecting
the Transferred Assets any underground storage tanks or surface impoundments;
and


(f) Section 3.16 of the Disclosure Schedule contains an accurate and complete
list of all Environmental Permits of Seller relating to the Business and the
Transferred Assets in effect as of the date hereof. Seller is in substantial
compliance with such required Environmental Permits and is also in compliance
with all other material limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules, and timetables contained in
any such Environmental Permits.


(g) Parent and Seller have removed and disposed of the construction debris
located at the Facility and caused such removal and disposal to be effected in
compliance with all Environmental Laws.


3.17 Customers, Distributors, and Suppliers.


(a)  Section 3.17 of the Disclosure Schedule sets forth a list of (i) the ten
largest customers (by dollar volume) for whom Seller provided products or
services during fiscal years 2006 and 2007, (ii) the ten largest vendors or
suppliers (by dollar volume) from whom Seller purchased products or services
during fiscal years 2006 and 2007, and (iii) each Person that currently acts as
a reseller or distributor of products or services provided by Seller.

27

--------------------------------------------------------------------------------




(b) No Person listed in Section 3.17 of the Disclosure Schedule has terminated,
cancelled or adversely curtailed its business relationship with Seller or to
Seller’s Knowledge, threatened to do so, and Seller has not received any written
notice or, to Sellers Knowledge, any oral notice or other communication that any
such Person intends to cease or reduce, or is considering ceasing or reducing,
its business relationship with Seller;


(c) None of the vendors or suppliers listed in Section 3.17 of the Disclosure
Schedule or any other Person is a sole supplier of any product or service that
is material to the Business.


(d) Seller has not received notice of any future material increase in the amount
paid for products or services used in the Business or any demand or request for
any future material decrease in the amount charged for products or services
provided by the Business.


3.18 Product Warranties; Product Liability.


(a) Each product manufactured, sold or delivered, and all services provided, by
Seller have been in conformity with all applicable contractual commitments and
all express warranties covering such products and services. No product
manufactured, sold or delivered, or service performed, by Seller is subject to
any warranty, guaranty or other indemnity of Seller beyond Seller’s standard
terms and conditions of sale, a copy of which has been provided to Buyer.
Section 3.18 of the Disclosure Schedule sets forth (i) the aggregate dollar
amount of all pending warranty claims and all other claims for the repair,
replacement or re-performance of Seller’s products and services, and (ii) a
summary of each such claim, or group of related claims, that exceed $5,000.00.


(b) No product manufactured, sold or delivered by Seller is, or at any time on
or after January 1, 2000 has been, subject to any recall or similar action,
voluntary or involuntary, and, to the Knowledge of Seller, there is no basis for
any present or future claim with respect to any product manufactured, sold or
delivered by Seller based on injury to person or property as a result of the
possession or use of any such product.


(c) There is no action, proceeding or investigation pending or, to Seller's
Knowledge, threatened by or before any court or governmental authority alleging
that any product manufactured sold or delivered by Seller was defective or
improperly designed or manufactured, nor, to Seller's Knowledge, is there any
basis for any such action, proceeding or investigation.

28

--------------------------------------------------------------------------------




3.19 Accounts Receivable. All of the Purchased Accounts Receivable are valid
Accounts Receivable and have arisen in the ordinary course of the Business and
Seller has not, in whole or in part, settled or compromised any of the Purchased
Accounts Receivable or waived any right to payment thereof. All of the amounts
payable under the Purchased Accounts Receivable relate to products delivered
and/or services performed, and no delivery or performance remains outstanding
with respect to any of those amounts. The Receivables Agreement is in full force
and effect and is sufficient to vest in Seller the full and complete ownership
of and absolute right to sell, convey, transfer and deliver to Buyer the
Purchased Receivables.


3.20 No Undisclosed Liabilities. Except as set forth on the Closing Balance
Sheet, the Business has no liabilities or obligations of any nature (whether
known or unknown and whether absolute, accrued, contingent, or otherwise) of the
type required to be included in balance sheets prepared in accordance with GAAP.


3.21 Absence of Certain Changes. Since January 1, 2005, Seller has conducted the
Business only in the ordinary course and since January 1, 2007, there has not
been any (i) damage to or destruction or loss of any of the Transferred Assets,
whether or not covered by insurance, which could reasonably be expected to have
a Material Adverse Effect; (ii) sale (other than sales of Inventory in the
ordinary course), lease, or other disposition of any asset or property used in
the Business or mortgage, pledge, or imposition of any lien or other encumbrance
on any material asset or property used in the Business or (iii) occurrence or
event which could reasonably be expected to result in a Material Adverse Effect.


3.22 Taxes. Parent and/or Seller has duly filed all Tax reports and returns
required to be filed by it and has duly paid all Taxes and other charges
required to be paid to all federal, state, local or foreign taxing authorities.
Parent and/or Seller has withheld and paid all Taxes required to have been
withheld and paid in respect of the Business, including all sales, use and
similar Taxes and all Taxes in connection with amounts paid or owing to
employees and independent contractors. There are no Tax liens upon any
Transferred Assets except inchoate liens for Taxes not yet due and payable. No
claim has been made by a taxing authority where Seller does not file Tax reports
or returns that Seller or the Business is or may be subject to taxation by, or
required to file Tax reports or returns in, that jurisdiction.

29

--------------------------------------------------------------------------------




3.23 Disclosure. No representation or warranty contained in this Article III
knowingly contains any untrue statement of a material fact or knowingly omits to
state a material fact required to be stated herein or necessary to make the
statements contained herein not misleading. To the Knowledge of Seller, there is
no fact or circumstance relating to the Transferred Assets or the Business that
constitutes a Material Adverse Effect.


IV. REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller as follows:


4.1 Organization. Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware and has all requisite
power and authority to carry on its business as it is now being conducted, and
to execute, deliver and perform this Agreement and the other Related Agreements
and to consummate the transactions contemplated hereby and thereby.


4.2 Authorization and Validity of Agreement. The execution, delivery and
performance by Buyer of this Agreement and the other Related Agreements has been
duly authorized by all necessary limited liability company action. This
Agreement and the other Related Agreements have been duly and validly executed
and delivered by Buyer and constitute valid and binding obligations enforceable
against Buyer in accordance with their respective terms, except to the extent
that such enforceability (i) may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors' rights
generally or (ii) is subject to general principles of equity.


4.3 No Contravention. The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transactions contemplated on its
part hereby will not (i) violate any provision of any law, rule or regulation to
which it is subject, (ii) violate any order, judgment or decree applicable to
it, or (iii) conflict with, or result in a breach or default under, any term or
condition of the certificate of formation or limited liability company agreement
of Buyer, or any agreement or other instrument to which it is a party or by
which it is bound; except, in each case, for violations, conflicts, breaches or
defaults which in the aggregate would not materially hinder or impair the
consummation of the transactions contemplated hereby.

30

--------------------------------------------------------------------------------




4.4 Consents. No consent, approval or authorization of, or exemption by, or
declaration, registration or filing with, any governmental or regulatory
authority or any other Person is required to be obtained or made by Buyer in
connection with the execution, delivery and performance by Buyer of this
Agreement, or the taking by Buyer of any other action contemplated hereby,
excluding, however, consents, approvals, authorizations, exemptions or filings,
if any, which Seller is required to obtain or make.


4.5 Brokerage. No broker or finder has acted for Buyer in connection with this
Agreement or the transactions contemplated hereby, and no broker or finder is
entitled to any brokerage or finder's fee or other commission in respect thereof
based in any way on agreements, arrangements or understandings made by or on
behalf of Buyer, other than agreements, arrangements or understandings for which
Buyer is solely responsible and no portion of which shall be charged to Seller
or Parent or otherwise be the responsibility of Seller or Parent.


4.6 Litigation. There is no Litigation pending or, to Buyer's Knowledge,
threatened (i) against Buyer with respect to which there is a reasonable
likelihood of a determination which would have a material adverse effect on the
ability of Buyer to perform its obligations under this Agreement or (ii) which
seeks to enjoin or obtain damages in respect of the consummation of the
transactions contemplated hereby.


4.7. Financing. Buyer has obtained, or will obtain, equity capital and debt
financing sufficient to enable it to consummate the transactions contemplated by
this Agreement in accordance with the customary practices of Buyer and its
Affiliates.


4.8 Disclosure. No representation or warranty contained in this Article IV
knowingly contains any untrue statement of a material fact or knowingly omits to
state a material fact required to be stated herein or necessary to make the
statements contained herein not misleading.


V. CERTAIN AGREEMENTS
 
Buyer, and Seller and Parent, hereby acknowledge, covenant and agree as follows:


5.1 Buyer’s Due Diligence. Buyer acknowledges that it has been granted access to
Seller and to Seller’s facilities, books and records, and has conducted its due
diligence with regard to the Business and the Transferred Assets. During the
course of such due diligence, Buyer has not obtained Knowledge of any state of
facts, event, effect or change in circumstances which at the time of the Closing
constitutes a Material Adverse Effect. To Buyer’s Knowledge, none of the
representations and warranties contained in Article III is untrue or incorrect
in any material respect. In connection with Buyer’s due diligence, Buyer may
have received certain estimates, projections, forecasts, plans and budgets for
the Business. Buyer acknowledges that no representation or warranty has been
made with respect to any such estimates, projections, forecasts, plans or
budgets.

31

--------------------------------------------------------------------------------




5.2 Employees. Buyer has offered employment to all of the current, full-time and
part-time active Employees, on and after the Closing Date, other than those
Employees identified in Section 5.2(A) on Schedule 5.2 hereto. Employees who
have been offered and who have accepted employment with Buyer (“Transferred
Employees”) are being employed by Buyer on the terms and conditions offered by
Buyer which are believed by Buyer in the aggregate to be substantially the same
or substantially similar to the terms and conditions of their employment with
Seller (excluding the Seller-Related Compensatory Arrangements, and it being
understood that all Transferred Employees are common law employees and employees
at will).


Schedule 5.2 hereto sets forth certain agreements among Buyer and Seller and
Parent regarding severance and medical and health benefits as they relate to
Transferred Employees.


5.3 Cooperation; Third Party Consents. Seller, Parent and Buyer shall cooperate
with one another to assure an orderly transition of the Transferred Assets and
the operation of the Business. After the Closing, Seller and Buyer shall
cooperate in obtaining any necessary consents of third parties that have not
been obtained as of the Closing Date, including the assignment by Seller to
Buyer effective as of the Closing Date of any customer orders, executory rights
and other rights which, but for the failure to obtain such consents, would be
included in the Transferred Assets.


5.4 Taxes. Buyer has delivered to Seller exemption certificates for the
exemption of Personal Property included in the Transferred Assets (other than
Inventory and motor vehicles) from the Pennsylvania sales Tax. All other Taxes
(other than Buyer’s portion of Taxes subject to proration pursuant to Section
2.3.5) payable in respect of the transactions contemplated by this Agreement are
Retained Liabilities and are the responsibility of Seller. Seller and Buyer
shall cooperate with each other as may be reasonably required in connection with
matters relating to Taxes. After the Closing, Buyer shall provide Seller with
copies of all correspondence received by Buyer from any taxing authority in
connection with any Tax audit or information request with respect to any period
prior to the Closing Date. For a period of seven years after January 1, 2009,
Buyer and Seller shall provide the other with reasonable access during normal
business hours and at the expense of the requesting party to Buyer’s and
Seller’s, as the case may be, books and records to the extent they relate to the
operation of the Business prior to the Closing and are requested for the purpose
of preparing Tax returns or reports, to respond to third-party claims or for any
other legitimate purpose specified in writing. Buyer and Seller shall each have
the right, at its own expense, to make copies of any such books and records. For
the period of seven years after January 1, 2009, neither Buyer nor Seller shall
destroy any books or records relating to the operation of the Business prior to
the Closing without offering to turn over possession to the other by written
notice at least 30 days prior to the proposed date of destruction.

32

--------------------------------------------------------------------------------




5.5 Name. Within ten days after the Closing, Seller shall change its name to a
name that does not contain the words “Small Tube” or any other confusingly
similar words. Seller and Parent agree that, after the Closing, neither will use
a name containing the words “Small Tube” or any confusingly similar words..


5.6 No Dissolution. Seller shall not, and Parent shall not cause or permit
Seller to, dissolve, liquidate or windup its affairs for a period of at least 18
months after the Closing.


5.7 Special Covenants of Seller and Parent. Seller and Parent understand and
acknowledge that Buyer is acquiring the Transferred Assets for the purposes of
operating and expanding the Business after the Closing and is making, and will
make, substantial investments of time, money and effort for those purposes.
Accordingly, as a material inducement to the Buyer’s execution and delivery of
this Agreement and Buyer’s consummation of the transactions contemplated hereby,
Seller and Parent, jointly and severally, covenant and agree with Buyer as
follows:


(a) Seller and Parent agree to hold the Books and Records and the Intellectual
Property that are included in the Transferred Assets, and all information
relating thereto that is of a proprietary or confidential nature (“Restricted
Information”), in the strictest confidence and further agree that Seller and
Parent will not, without Buyer’s prior written consent, directly or indirectly,
discuss, publish or use any element of Restricted Information. The foregoing
shall not apply to (i) information that has become part of the public domain
through no breach or violation of this Section 5.7(a) by Seller or Parent, (ii)
information that has previously been disclosed to the recipient by a third party
who is in lawful possession of such information and has the lawful right to
disclose such information freely, or (iii) information that is required to be
disclosed (under threat of contempt or similar sanction) in connection with any
Litigation;

33

--------------------------------------------------------------------------------




(b) Seller and Parent agree that, for a period of five years after the Closing,
neither Seller nor Parent will (i) solicit for employment, attempt to employ or
assist any Person in employing or soliciting for employment any Person who is
employed by the Buyer or employed in the Business as operated by the Buyer, or
(ii) encourage any such Person to leave the employ of the Buyer or such
Business;


(c) Schedule 5.7(c) hereto sets forth a list of certain products provided by
Seller (“Associated Products”) and the customers to whom such Associated
Products are sold (“Associated Customers”). Seller and Parent agree that, for a
period of five years after the Closing, neither Seller nor Parent will, directly
or indirectly, whether as a proprietor, independent contractor, consultant,
agent, representative, owner, investor (except that Seller and/or Parent may own
not more than 5% of the equity securities of a publicly held company), lender or
otherwise, (i) engage, or assist any other Person in engaging, in the
procurement, production, manufacture, assembly, provision and/or sale or other
distribution of any Associated Product to any Associated Customer of such
product, or (ii) take any act in anticipation or furtherance of any of the
foregoing[; provided, however, that nothing in this Section 5.7(c) shall
prohibit Seller, Parent and any of their Affiliates as they exist or may exist
in the future from (i) selling or distributing any product (including any
Associated Product) to any Person that is not an Associated Customer or (ii)
selling or distributing any product other than an Associated Product to an
Associated Customer of such product.


(d) Seller and Parent acknowledge that the restrictions contained in this
Section 5.7 are fair and reasonably necessary to protect the interests of the
Buyer and represent to Buyer that neither Seller’s nor Parent’s future plans
involve any activity that would violate any of those restrictions.


(e) It is agreed that if any of the restrictions contained in this Section 5.7
are determined by a court or arbitration panel to be overly broad in duration or
scope, or otherwise, the court or arbitration panel, as the case may be, shall
have the authority to reform this Section 5.7 and to enforce such restriction to
the fullest extent determined to be reasonable. Furthermore, if any provision of
this Section 5.7 is determined by a court or arbitration panel to be invalid,
illegal or unenforceable, in whole or in part, for any reason, the unenforceable
provision or portion shall be considered severable and separable from the
remainder of this Section 5.7 and such determination shall not impair the
validity, legality or enforceability of the remainder of this Section 5.7; and

34

--------------------------------------------------------------------------------




(f) Seller and Parent acknowledge that it would be difficult to measure, or to
compensate Buyer adequately for, damages caused by a violation of this Section
5.7. Accordingly, Seller and Parent each specifically (and knowingly and
willingly) agrees that Buyer shall be entitled to temporary and permanent
injunctive relief to enforce the provisions of this Section 5.7 in the event of
any violation, or threatened or contemplated violation of any part thereof.


5.8 Environmental Matters. Without intending to modify the definition of
Retained Liabilities, the Parties have agreed to the following relating to
environmental matters:


(a) Parent and Seller shall continue to complete their current remediation
project under the Pennsylvania Land Recycling and Environmental Standards Act
relative to the former wastewater discharge lagoons and drain storage area at
the Facility that is pending with the Pennsylvania Department of Environmental
Protection. Buyer will grant representatives of Parent and/or Seller access to
the Facility in order for them to complete this project, however all activities
relating to this project shall be the responsibility of and under the control of
Parent and/or Seller.


5.9 Remittance of Amounts Received in Respect of Small Tube Receivable Assets.
In the event that Parent or Small Tube or any of their Affiliates receives,
directly or indirectly, any payment in respect of any Small Tube Receivable
Assets on or after the Closing Date, Parent or Small Tube or such Affiliate, as
the case may be, shall remit promptly, and Parent shall cause Small Tube or such
Affiliate, as the case may be, to remit promptly, such payment to Buyer.


VI. CLOSING CONDITIONS.
 
Except as provided in the acknowledgement executed and delivered by Parent,
Seller and Buyer and referenced in Section 2.6.2(h) and Section 2.6.3(h) hereof,
all conditions to the Closing have been satisfied or waived by Parent, Seller
and Buyer.

35

--------------------------------------------------------------------------------


 
VII. INDEMNIFICATION AND SURVIVAL
 
7.1 Indemnification by Seller. Subject to Section 7.3, Parent and Seller,
jointly and severally, will indemnify and hold Buyer and each of its managers,
officers, members, employees, representatives and agents (collectively “Buyer
Parties”) harmless against any and all losses, liabilities, damages, costs,
penalties, actions, notices of violation, and notices of liability and against
any claims, deficiencies, judgments, awards, decrees, costs and expenses in
respect thereof (including, without limitation, amounts paid in settlement and
reasonable costs of investigation and legal expenses but specifically excluding
any consequential and punitive damages), suffered, sustained, incurred or paid
or required to be paid by any Buyer Party arising out of or resulting from (i)
the inaccuracy of any representation or warranty contained in Article III
hereof, or the breach of any covenant of Parent and/ or Seller contained herein,
(ii) any Retained Liability, or (iii) any fraud on the part of Parent or Seller
(hereinafter referred to collectively as “Buyer Losses” and individually as a
“Buyer Loss”) Notwithstanding anything to the contrary contained in this
Agreement, Seller shall have no liability under any provision of this Agreement
for any Buyer Losses to the extent that such Buyer Losses result solely from or
arise solely out of actions taken by Buyer or its Affiliates after the Closing
Date. Buyer shall take all reasonable steps to mitigate any Buyer Losses upon
and after having Knowledge of any event which Buyer expects to give rise to any
Buyer Losses; provided, however, that the failure to take such steps shall not
affect any Buyer Party’s right to indemnification hereunder.


7.2 Indemnification by Buyer. Subject to Section 7.3, Buyer will indemnify and
hold Parent and Seller and each of their respective directors, managers,
officers, stockholders, representatives and agents (collectively “Seller
Parties”) harmless against any and all losses, liabilities, damages, costs,
penalties, actions, notices of violation , and notices of liability and against
any claims, deficiencies, judgments, awards, decrees, costs and expenses
(including, without limitation, amounts paid in settlement and reasonable costs
of investigation but specifically excluding any consequential and punitive
damages) suffered, sustained, incurred or paid or required to be paid by any
Seller Party arising out of or resulting from (i) the inaccuracy of any
representation contained in Article IV hereof, or the breach of any covenant of
Buyer contained herein, (ii) the Assumed Liabilities or (iii) the ownership,
possession or use of the Transferred Assets and the operation by the Buyer of
the Business after the Closing Date (but excluding the failure of Parent or
Seller to obtain any required consent, authorization or approval or to give any
required notice or make any required filing) (herein referred to collectively as
“Seller Losses” and individually as a “Seller Loss”). Notwithstanding anything
to the contrary contained in this Agreement, Buyer shall have no liability under
any provision of this Agreement for any Seller Losses to the extent that such
Seller Losses result solely from or arise solely out of actions taken by Parent
and/or Seller or any of their Affiliates before or after the Closing Date.
Parent and Seller shall take all reasonable steps to mitigate any Seller Losses
upon and after having Knowledge of any event which either of them expects to
give rise to any Seller Losses; provided, however, that the failure to take such
steps shall not affect any Seller Party’s right to indemnification hereunder.

36

--------------------------------------------------------------------------------




7.3 Limitations on Liability


7.3.1 Time Limitations and Survival. Except as otherwise provided in this
Section 7.3, the representations and warranties of Parent and Seller, and the
indemnification for breaches thereof set forth in Section 7.1, shall survive the
Closing and will expire one (1) year after the Closing Date. The expiration of
Seller's representations and warranties shall not affect any rights of Buyer to
seek indemnification for Losses related to Retained Liabilities under Section
7.1(ii).


7.3.2 Limitation on Amount. The maximum liability for Buyer Losses or Seller
Losses, as the case may be, shall not exceed $1,200,000; provided, however, that
the aforementioned maximum liability shall not apply to (a) claims for Buyer
Losses relating to (i) the representations and warranties contained in Section
3.4 (to the extent they relate to title to the Transferred Assets), and Section
3.22, (ii) fraud and/or (iii) the Retained Liabilities (“Non-limited Claims”) or
(b) claims for Seller Losses relating to the Assumed Liabilities; and provided
further that Parent’s liability for Non-Limited Claims described in the
immediately preceding clauses (a)(i) and (a)(iii) shall not exceed $15,000,000.
Except for Non-limited Claims, Parent and Seller shall have no indemnification
obligations for Buyer Losses unless and until the total amount of Buyer Losses
exceeds $150,000 (the “Loss Threshold Amount”). Once the Loss Threshold Amount
has been exceeded Parent’s and Seller’s indemnification obligations shall only
apply to amounts in excess of the Loss Threshold Amount. For the purpose of
calculating any Buyer Losses in respect of any claim based on Section 3.18(a)
hereof, the dollar value of any warranty claim shall be determined based upon
the value added to the applicable product and shall exclude the cost of metal
used in the manufacture of such product. The above Loss limitations shall not
apply to the payment of the Purchase Price or Section 2.8.

37

--------------------------------------------------------------------------------




7.4 Indemnification Procedure


(a) If an indemnified party becomes aware of any matter that it believes is
subject to indemnification under this Agreement, including receipt by any
indemnified party of notice of the commencement of any action, proceeding, or
other claim in respect of which the indemnified party intends to seek
indemnification, the indemnified party shall notify the indemnifying party in
writing (a "Claim Notice"); provided, however, that failure to give such notice
shall not relieve the indemnifying party of its obligations. If the indemnifying
party elects in writing within thirty (30) days after its receipt of a Claim
Notice, the indemnifying party shall be entitled to assume control of the
defense of such action or claim with counsel reasonably satisfactory to the
indemnified party; provided, however, that:


(i) the indemnified party shall be entitled to participate in the


defense of such claim and to employ counsel at its own expense (subject to
Section 7.4(c) below) to assist in the handling of such claim;


(ii) no indemnifying party shall consent to the entry of any


judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by each claimant or plaintiff to each indemnified party
of a release from all liability in respect of such claim or if, pursuant to or
as a result of such consent or settlement, injunctive or other equitable relief
would be imposed against the indemnified party or such judgment or settlement
could materially interfere with the business, operations or assets of the
indemnified party; and


(iii) after written notice by the indemnifying party to the indemnified party of
its election to assume control of the defense of any such action in accordance
with the foregoing provisions, the indemnifying party shall not be liable to
such indemnified party hereunder for any legal fees, costs and expenses
subsequently incurred by such indemnified party in connection with the defense
thereof, subject to Section 7.4(c) below.


If the indemnifying party does not assume control of the defense of such claim
in accordance with the foregoing provisions, the indemnified party shall have
the right to defend such claim in such manner as it may deem appropriate,
including engaging counsel and other environmental experts selected by the
indemnified party and reasonably satisfactory to the indemnifying party, at the
cost and expense of the indemnifying party, and the indemnifying party will
promptly reimburse the indemnified party therefor in accordance with this
Section 7.4; provided that the indemnified party shall not be entitled to
consent to the entry of any judgment or enter into any settlement of such claim
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld), if, pursuant to or as a result of such consent or
settlement, injunctive or other equitable relief would be imposed against the
indemnifying party or such judgment or settlement could materially interfere
with the business, operations or assets of the indemnifying party.

38

--------------------------------------------------------------------------------




(b) In the event that a Claim Notice shall have been given to the indemnifying
party prior to the expiration of the applicable survival period of the right to
indemnification for the underlying claim, then such right to indemnification
shall survive, until such claim is resolved, whether or not the Buyer Losses or
Seller Losses, as the case may be, on which such claim is based have been
finally determined at the time the Claim Notice is given.


(c) If both the indemnified party and the indemnifying party are parties to the
action or claim for which indemnification is sought, and the indemnified party
determines in good faith that joint representation would be inappropriate, the
indemnified party may employ its own counsel and experts and otherwise
participate in the defense of such action or claim at the indemnifying party's
expense.


VIII: MISCELLANEOUS
 
8.1 Entire Agreement. This Agreement (including the exhibits and schedules),
together with the other Related Agreements, constitutes the entire understanding
of the parties with respect to the subject matter hereof and supersedes all
other prior or contemporaneous oral or written statements by any party with
respect thereto.


8.2 Waiver of Bulk Transfer Requirements. Parent, Seller and Buyer agree to
waive Seller's compliance with Article 6 of the Uniform Commercial Code (Bulk
Transfers), as in effect in any jurisdiction, or any other applicable bulk sales
law.


8.3 Successors and Assigns; Assignment. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors of the parties hereto; provided, however, that this Agreement may not
be assigned by either party without the prior written consent of the other,
which consent shall not be unreasonably withheld. The foregoing shall not apply
to any assignment of some or all of Buyer’s rights under this Agreement or any
other Related Agreement or certificate, instrument or other writing contemplated
by this Agreement as security for indebtedness incurred by Buyer, and any such
assignment shall not constitute an assignment for the purpose of this Section
8.3.

39

--------------------------------------------------------------------------------




8.4 Counterparts. This Agreement and any other Related Agreement or certificate,
instrument or other document or writing contemplated by this Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original and all of which shall constitute the same instrument.
One or more counterparts of this Agreement or any other Related Agreement or
certificate, instrument or other document or writing contemplated by this
Agreement may be delivered by facsimile transmission or electronic mail with the
intent that it or they shall constitute an original counterpart hereof or
thereof.


8.5 Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the construction hereof.


8.6 Modification and Waiver. No amendment, modification or alteration of the
terms or provisions of this Agreement shall be binding unless the same shall be
in writing and duly executed by the parties hereto, except that any of the terms
or provisions of this Agreement may be waived in writing at any time by the
party which is entitled to the benefits of such waived terms or provisions. No
waiver of any of the provisions of this Agreement shall be deemed to or shall
constitute a waiver of any other provision hereof (whether or not similar). No
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof.


8.7 No Third-Party Beneficiary Rights. This Agreement is not intended to and
shall not be construed to give any person or entity other than the parties
signatory hereto any interest or rights (including, without limitation, any
third party beneficiary rights) with respect to or in connection with any
agreement or provision contained herein or contemplated hereby.


8.8 Expenses. Seller and Buyer shall each pay all costs and expenses incurred by
it or on its behalf in connection with this Agreement and the transactions
contemplated hereby, including, without limiting the generality of the
foregoing, fees and expenses of its own financial consultants, accountants and
counsel.

40

--------------------------------------------------------------------------------




8.9 Notices. Any notice, request, instruction or other document to be given
hereunder by either party hereto to the other party shall be in writing and
shall be sent by telefax (with confirmation received of the recipient's number)
or by electronic mail (without delivery failure) to the number or email address
stated below or shall be delivered personally, sent by commercial courier or
sent by registered or certified mail (postage prepaid and return receipt
requested) to the postal address stated below.


If to Buyer, to:


ST Products, LLC
c/o Standish Capital, LLC

225 Ross Street, 4th Floor

Pittsburgh, PA 15219

Attention: Robert Carskadden

Facsimile No. (412) 774-2858

Email: carskadden@standishcap.com


with a copy (which shall not constitute notice) to: 


Eckert Seamans Cherin & Mellott, LLC

600 Grant Street, 45th Floor

Pittsburgh, PA 15219

Attention: C. Kent May

Facsimile No.: (412) 566-6099

Email: cmay@eckertseamans.com


If to Parent and/or Seller, to:


David A. Owen

Small Tube Manufacturing, LLC

200 Clinton Avenue West

Huntsville, Alabama 35801 .

Facsimile: (256) 580-3996

Email: owend@wlv.com


with a copy (which shall not constitute notice) to:


Michael D. Waters

Balch & Bingham LLP

Post Office Box 306

Birmingham, Alabama 35201-0306

Facsimile: (205) 226-8799

Email: mwaters@balch.com

41

--------------------------------------------------------------------------------


 
or at such other telefax number or address for a party as shall be specified by
like notice. Any notice which is delivered personally in the manner provided
herein shall be deemed to have been duty given to the party to whom it is
directed upon actual receipt by such party. Any notice which is sent by telefax
or addressed and mailed in the manner herein provided shall be conclusively
presumed to have been duly given to the party to which it is addressed on the
date indicated on the telefax confirmation or the postal receipt.
 
8.10 Governing Law. This Agreement shall be- construed, interpreted and governed
in accordance with the laws of the Commonwealth of Pennsylvania regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.


8.11 Waiver of Jury Trial. Each of Seller, Parent and Buyer hereby irrevocably
waives all right to trial by jury in any action, proceeding or counterclaim
(whether based on contract, tort or otherwise) arising out of or relating to
this Agreement or the actions of Seller or Buyer in the negotiations,
administration, performance and enforcement thereof.


8.12 Announcements. No party hereto shall make any public statements, including,
without limitation, any press release, with respect to this Agreement and the
transactions contemplated hereby without the prior written consent of the other
parties other than an internal statement (i.e., to its or their own
organization) or as may be required by law or the rules of any exchange on which
their security may be traded.


8.13 Severability. If any term or other provision of this Agreement is held to
be invalid, illegal or incapable of being enforced by any court having
jurisdiction, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect.


8.14 Remedies; Arbitration. The parties agree that (a) any and all disputes or
disagreements pertaining to the Closing Statement and/or the Closing Date
Working Capital and any adjustments required to be made to the Closing Statement
and/or the Closing Date Working Capital shall be resolved in the manner
specified in Section 2.3.4, (including, if necessary, the enforcement of the
decision of the Working Capital Referee pursuant to this Section 8.14) and (b)
the provisions of Article VII contain the sole and exclusive remedy for claims
pertaining to breaches of representations and warranties or (other than as
provided in Section 5.7) covenants. The parties further agree that, except for
disputes or disagreements governed by Section 2.3.4 and as provided in the last
sentence of this Section 8.14, any claims, disputes or disagreements arising out
of or in connection with this Agreement (including any enforcement of the
Working Capital Referee’s decision under Section 2.3.4, if necessary, and the
enforcement of claims for indemnification under Article VII, if necessary) shall
be finally settled by confidential binding arbitration under the American
Arbitration Association's Commercial Arbitration Rules by one or more
arbitrators appointed in accordance with such rules. The site of arbitration
shall be Atlanta, Georgia. Each party irrevocably consents to the jurisdiction
of the Federal courts situated in the Northern District of Georgia or the state
courts situated in Atlanta, Georgia, or any other court of competent
jurisdiction, solely for purposes of enforcement of any such binding
arbitration. The non-prevailing party to an arbitration shall pay its own
expenses, the fees of the arbitrator(s), the administrative fees associated with
such arbitration, and the expenses, including without limitation, any attorneys'
fees reasonably incurred, by the prevailing party to the arbitration.

42

--------------------------------------------------------------------------------




Notwithstanding the foregoing, nothing in this Section 8.14 shall preclude Buyer
from enforcing the provisions of Section 5.7 or bringing any action based on
fraud in a court of competent jurisdiction, or preclude either party from
seeking, in a court of competent jurisdiction, interim or provisional relief,
including a temporary restraining order, preliminary injunction, or other
interim equitable relief concerning any claim, dispute or disagreement arising
out of or in connection with this Agreement, either prior to or during the
arbitration, if necessary to protect the interests of such party.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

43

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.
 
ST PRODUCTS, LLC
       
By:
/s/ Stephen L. Drew
 
Name:
Stephen L. Drew
 
Title:
President & Chief Executive Officer
             
SMALL TUBE MANUFACTURING, LLC
             
By:
/s/ Harold M. Karp 
 
Name:
Harold M. Karp
 
Title:
President
             
WOLVERINE TUBE, INC.
             
By:
/s/ Harold M. Karp
 
Name:
Harold M. Karp
 
Title:
President & Chief Operating Officer
 


44

--------------------------------------------------------------------------------


 